Citation Nr: 0926027	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to reinstatement of death pension benefits as a 
surviving spouse based on her terminated marital 
relationship.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel







INTRODUCTION

The Veteran had active service from May 1944 to November 
1946.  He died in November 1989.  The appellant and Veteran 
were married in July 1972 and remained married until his 
death.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1972.  

2.  The appellant's marriage to the Veteran ended with his 
death in November 1989, and the appellant was subsequently 
awarded death pension benefits as the surviving spouse of the 
Veteran.

3.  The appellant subsequently remarried in June 2002, and 
her death pension benefits were correctly terminated on the 
basis that she was no longer the unremarried surviving spouse 
of the Veteran.

4.  The appellant's remarriage was terminated by divorce in 
December 2006. 

5.  There is no basis in law for reinstatement of eligibility 
for death pension benefits.

CONCLUSION OF LAW

The appellant is not entitled to reinstatement of death 
pension benefits, as a matter of law.  38 U.S.C.A. §§ 101, 
103, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.50, 
3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based upon an interpretation 
of law, rather than consideration of factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

In this case, the facts are not in dispute and there is no 
possibility that the appellant may be able to submit any 
additional evidence that is pertinent to the issue in 
contention.  As will be shown below, resolution of the 
appellant's appeal is dependent upon interpretation of the 
statutory and regulatory law pertaining to restoration of 
death pension benefits to a remarried surviving spouse.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

The relevant facts in this case are not in dispute.  The 
appellant and the Veteran were married in July 1972.  The 
Veteran died in November 1989.  In March 1990, the appellant 
was awarded death pension benefits.  The appellant remarried 
in June 2002, and her death pension benefits were therefore 
terminated.  The appellant's second marriage was terminated 
by divorce in December 2006.

The appellant is seeking restoration of VA benefits she 
received after the Veteran's death but prior to her 
remarriage.  She contends that when she remarried in 2002, 
she did not know that it would bar her from receiving her VA 
pension benefits when she got a divorce.  She argues that 
without the VA pension benefits, her limited income creates a 
hardship.

Governing law provides that death pension may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. § 1541 (West 2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and, except as provided in section 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50 (2008).

In this case, the appellant's remarriage in June 2002 ended 
her status as the surviving spouse of the Veteran, and 
therefore she lost eligibility for the death pension benefits 
which she had been receiving due to the Veteran's death in 
1989.  

Under pertinent law, the surviving spouse of a veteran who 
has remarried may obtain restored eligibility for certain 
benefits if the remarriage has been terminated by divorce.  
38 U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.55(a)(3), (4).  
The benefits specified in the statute and regulation are 
dependency and indemnity compensation (DIC), medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Id.  In this case, the 
appellant has never established entitlement to any of those 
listed benefits.  The appellant has never received DIC (which 
is payable in cases of death due to service-connected 
disability); before her remarriage, she was in receipt of 
pension for the non-service-connected death of the Veteran.

The Board has carefully reviewed the evidence of record in 
this case and finds that reinstatement of death pension 
benefits is legally precluded.  The statute cited above is 
clear and unambiguous in providing that the reinstatement of 
benefits following the dissolution of a remarriage is limited 
to DIC, medical care for survivors and dependents of certain 
veterans, educational assistance, and housing loans.  There 
is no provision in law to reinstate death pension benefits 
based on the appellant's 2006 divorce.  Therefore, the Board 
finds the appellant is not entitled to reinstatement of death 
pension benefits.

The Court has held that in a case such as this, where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis, 
supra.


ORDER

Reinstatement of death pension benefits as a surviving spouse 
based on her terminated marital relationship is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


